DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2020 has been entered.
 
	Applicant’s amendment filed on August 11, 2020 is entered.
	Claims 1-17, 21-25, and 32-34 have been canceled.
	Claims 18-20, 26-31, 35, and 36 are pending.
	Claim 28 has been withdrawn under 37 CFR 1.142(b) as being drawn to nonelected inventions.

	Claims 18-20, 26, 27, 29-31, and newly added claims 35 and 36 are currently under consideration as they read on the elected invention.

3.	In view of applicant’s amendment, following rejections are set forth.
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



6.	Claims 18-20, 26, 27, 29-31, and newly added claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (WO2013123061, reference on IDS) in view of Boissel et al. (OncoImmunology October, 2013, 2:10, e26527-1-10, reference on IDS), and Chen et al. (Advanced Drug Delivery Review, 2013, 65:1357-1369, reference on IDS).

	Jensen et al. teach a bispecific chimeric antigen receptor (CAR) comprising two antigen-specific scFv, an extracelluar spacer domain, a transmembrane domain, a co-stimulatory domain, and an intracellular signaling domain (e.g. see lines 20-26 in page 1).  Jensen teaches that the extracellular spacer is hinge, CH2, CH3 of IgG4 (e.g. see lines 5-16 in page 7) and intracellular signaling domain or cytoplasmic signaling domain can be human CD3 zeta chain (e.g. see lines 18-27 in page 7).  The bispecific CAR can be linked to a therapeutic control such as a truncated epidermal growth factor (EGFRt) (e.g. see lines 21-27 in page 9).  Jensen et al. teach that cells such as T-cells can be genetically modified to express the bispecific CAR to target antigens expressed on cancer cells such as lymphoma (e.g. see pages 10-11).  

Jensen states on page 28:
 
	
    PNG
    media_image1.png
    165
    568
    media_image1.png
    Greyscale


	
    PNG
    media_image2.png
    77
    581
    media_image2.png
    Greyscale


	In “Therapeutic methods of the invention” on page 35, Jensen teaches methods of treating a disease, e.g. B-cell disease, by administering a composition comprising cells genetically modified to express the bispecific CAR.

	Jensen teaches that linkers can be oligo or polypeptide region from about 1 to 100 amino acids in length which likes together any of the domain region of the CAR of the invention; linkers may be composed of flexible residues like glycine and serine so that the adjacent protein domains are free to move relative to one another and longer linkers may be used when it is desirable to ensure that the two adjacent domains do not sterically interfere with one another (e.g. see page 8).  Jensen et al. teach that the flexible linker glycine and serine can be 5 to 20 amino acid in length (e.g. see page 25 or see copy below). 


    PNG
    media_image3.png
    106
    575
    media_image3.png
    Greyscale


	Jensen et al. teach that the feature of the construction targeting two antigens CD19 and CD20 can overcome the issue of antigen loss escape variants in genetically unstable B-cell lineage malignancies using single antigen-specificity (e.g. see paragraph spanning pages 19-20 and page 35). Jensen et al. teach method of administering the CAR to treat mammals including human (e.g. see page 11). 



    PNG
    media_image4.png
    167
    741
    media_image4.png
    Greyscale

	The reference teachings differ from the instant invention by not describing a chimeric antigen receptor (CAR) polypeptide comprising anti-CD20 scFv in the N-terminal to the anti-CD19 scFv, wherein the two scFv is linked via a linker having the sequence of (G4S)4, and not describing a method of treating a B cell leukemia or lymphoma by administering the cell comprising the CAR.

	However, given that there is only two orientations of placing the scFv antibodies (either anti-CD19 scFv-anti-CD20 scFv or anti-CD20 scFv-anti-CD19 scFv), it would have been well within the skill of an ordinary artisan to modify the bispecific CAR disclosed in Jensen by reverse the positions of the scFv for the anti-CD19 and anti-CD20 antibodies with reasonable expectation of success.  Further, Boissel et al. teach that anti-CD20 monoclonal antibody is well-known and FDA approved agent to treat primary lymphocytic leukemia (CLL) (e.g. in last three lines in the right col. in page 4) and autologous T lymphocytes expanded in culture and engineered to express CD-19 CARs has been shown to control advanced B-lymphoid malignancies (e.g. see last paragraph in the left col. of page 4).  Furthermore, Boissel et al. teach that NK-92 cells expressing chimeric antigen receptors (comprising anti-CD20 scFv) can kill NK cell-resistant B-lymphoid leukemia cells and is functionally superior to ADCC via anti-CD20 antibody (e.g. see Figure 1 in page 3 and Results in page 2).  Moreover, Boissel et al. teach that systemic administration of CAR-expressing NK-92 cells can control lymphoblastic leukemia in mice model (e.g. see left col. in page 3 and Figure 2 in page 4).  Boissel et al. teach that NK-92 presents an attractive alternative to donor NK cells as it can be propagated and expanded in vitro and phase I clinical trials testing NK-92 have been successfully completed (e.g. see left col. in page 2).  

st full paragraph in left col. in page 1358). Chen et al. he most commonly used flexible linker is (G4S)n and by adjusting the copy number “n”, the length of the GS linker can be optimized to achieve appropriate separation of the functional domains or to maintain necessary inter-domain interaction (see left col. in page 1360). Chen et al. teach that the bioactivity of fusion proteins can be improved by adjusting the length of linkers to increase the space between fusion proteins and flexible linkers (GGGS)n with n=1, 2, or 4 can be inserted to test the optimal distance between the two fusion domains (e.g. see right col. in page 1364).

	It would thus be obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Jensen and Boissel et al. to produce cells such as NK-92 engineered with the bispecific CAR disclosed in Jensen.  Given that both anti-CD19 antibody and anti-CD20 antibody are well-known agents targeting B-cell malignancy, and given that the bispecific CD19 and CD20 targeting CAR were shown to be able to kill target cells expressing either CD19 and/or CD20 (as shown in Example 6 in page 42 of Jensen et al.), an ordinary skill in the art would have been motivated to combine the teachings of Jensen and Boissel et al. to produce the bispecific CAR targeting both CD19 and CD20 in T cell and to administer the CAR to cancer patients suffering from B cell leukemia or lymphoma with reasonable expectation of success.  One of ordinary skill in the art would also be able to optimize the linker between two scFv domains following the teachings of Chen et al. and Jensen et al. by adjusting the GS linker to 5-20 amino acid in length which would read on (G4S)4 to produce a CAR polypeptide that can be used to treat a mammal including human suffering from B cell lymphoma.

	Applicant’s arguments in conjunction with the Chen declaration under 37 CFR 1.132 filed on August 11, 2020 have been fully considered but have not been found persuasive.

	Applicant argues that there is no rational for combining the teachings of the references and no expectation of success, since La Gall teaches away for having (G4S)4 linkers and Jensen 

	The Chen declaration states that while anti-CD19 chimeric antigen receptors (CARs) was shown to induce complete remission in 93% of patients, about 7-31% of them eventually relapsed due to CD19 antigen escape, e.g. in Majzner et al. (Nature Medicine 2019, 25:1341-1355), and can be addressed by molecule such as CD19/CD20 Car that recognizes multiple antigen.  The Chen declaration asserts that several constructs were designed (shown in FIG. 1 in page 3 of the Chen Declaration) and it was found that scFvs (CD19-CD20) and G4S linker were more efficient in lysing CD19+ cells than CD20+ cells, indicating these constructs were not true OR-gate CARs since they did not effectively lyse both CD19 and CD20 single-positive cells to a similar extent (see FIG. 2 in page 4 of the Chen Declaration).  The Chen declaration states that panel of CD20-CD19 CAR connected by various linker sequences were tested; remarkably, increasing the length and/or rigidity of the linker improved OR-gate CAR’s ability to recognize CD20, resulting in equally eliminating both WT and CD19- Raji target cells in vitro (shown in FIG. 3D in page 5 of the Chen Declaration).  The Chen Declaration shows in vivo mice data indicating that single-input CD19 CAR-T cells significantly increased survival of animals engrafted with CD19+CD20+ cells but fail to control mixed population of CD19+CD20+ and CD19-CD20+; in contrast, OR-gate CARs with CD20scFv at the N-terminus and (G4S)4 linker could target CD19+CD20+ and mixed tumors having CD19+CD20+ and CD19-CD20+ cells with equal efficiency  (see FIG. 4).  The Chen Declaration further shown that linker (EAAAK)3 showed in vitro promising results but did not match the anti-tumor efficacy of the CAR with 


    PNG
    media_image5.png
    392
    696
    media_image5.png
    Greyscale


	Thus, applicant asserts that the claimed bi-specific CAR provided significant clinical efficacy.  Applicant asserts there in no evidence in the cited prior art that co-administering therapeutic targeting both CD19 and CD20 much less a CD19/CD20 bispecific CAR can provide a level of therapeutic efficacy to treat antigen escape in B-cell leukemia or lymphoma patient.  Applicant argues that Boissel fails to teach any bispecific construct and fails to address antigen escape problems.  

	As such, applicant asserts that the rejection should be withdrawn.

	This is not found persuasive for following reasons;

Contrary to the statements in Chen Declaration, note that the declaration uses a specific OR-gate molecule with specific scFv to CD20-scFv to CD19.  It is also noted that the specification discloses single species of CD20 scFv of SEQ ID NO:3 and CD19 scFv of SEQ ID NO:4. The single species of OR-gate molecule disclosed in the specification or discussed in the or CD20. Further, the data showing better CD20 targeting by CD20-CD19 over CD19-CD20 are not persuasive since these arguments cannot be read into claims. The instant claims do not specify any level of killing, thus the claims read on any measurable inhibition or reduction of hyperproliferation of B cells. Further, in contrast to applicant’s arguments regarding unexpected results of in vivo therapeutic efficacy, note that an unexpected result or property does not by itself support a finding of nonobviousness. It is noted that In Bristol-Myers Squibb Co. v. Teva Pharmaceuticals USA, Inc., the Lederal Circuit affirmed the district court's finding that BMS's Baraclude® patent is invalid as obvious. In so doing, the court gave little weight to unexpected results characterized as reflecting a difference in "degree" rather than a difference in "kind." This decision joins other recent Federal Circuit decisions that have found unexpected results to be not unexpected enough to prevail against a strong showing of prima facie obviousness. Here, moving scFv CD20 to the N-terminal and increase in length of linker (G4S)4 in improving CD20+ tumor recognition over (G4S)1 reflects a difference in degree (e.g. more killing  of CD20+ target cell) rather than difference in kind.

	Here, given that it was known that the successful of recombinant fusion protein requires two indispensable elements: the component protein and the linkers (as disclosed in left col. in page 1358 in Chen et al.), it would have been obvious to one of ordinary skill in the art to optimize the orientation of the two scFv domains and the length of the linker (G4S)n up to 20 amino acid residues to ensure that each scFv would best preserve the original antigen-binding specificity.  Contrary to applicant’s assertion that there is no reason to switch the scFv disclosed in Jensen, note that a prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  Given that both the anti-CD19 antibody and anti-CD20 antibody are well-known agents targeting B-cell malignancy, and given that the bispecific CD19 and CD20 targeting CAR were shown to be able to kill target cells expressing either CD19 and/or CD20 (as shown in Example 6 in page 42 of Jensen et al.), an ordinary skill in the art would have been motivated to optimize the scFv orientation of the CAR disclosed in  In re O’Farrell, 853 F.2d 894, 903 (Fed. Cir. 1988). 

	As such, applicant’s arguments in conjunction with the Chen Declaration have not been found persuasive.

7.	No claim is allowed.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142.  The examiner can normally be reached on Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUN W DAHLE/Primary Examiner, Art Unit 1644